Per Curiam.
This appeal arises from an action brought in Rice County District Court by the executor of the estate of Elsie Esther Wadekamper and by Dorothy L. Wadekamper to set aside a deed from the deceased to appellant Bernice Heaney on the grounds of incompetence and duress, coercion, and undue influence.1 Appellants, Bernice Heaney and her husband, Donald Heaney, in conjunction with a discovery motion, moved for summary judgment. The motion was denied. Immediately prior to trial, the motion was renewed and again denied. The action was then tried before a jury which returned a special verdict finding that the deceased was competent at the time she executed the deed but that its execution had been procured by the undue influence of the appellants. Appellants’ alternative motion for a new trial or judgment notwithstanding the verdict was denied and this appeal was taken.
We do not deem it necessary to recite the facts of this case. Suffice it to say that this case presented fact questions which it was the function of the jury to resolve. The jury did so in favor of respondents.
Affirmed.

 At the time of trial, an allegation of fraud and a claim for punitive damages were dismissed.